EXHIBIT 10.1

 



FORBEARANCE AGREEMENT

This Forbearance Agreement (this “Forbearance Agreement”) is entered into as of
April 17, 2017, by and between (a) SILICON VALLEY BANK, a California corporation
(“Bank”), and (b) (i) XTANT MEDICAL HOLDINGS, INC., a Delaware corporation
(“Holdings”), (ii) BACTERIN INTERNATIONAL, INC., a Nevada corporation
(“Bacterin”), (iii) X-SPINE SYSTEMS, INC., an Ohio corporation (“X-spine”), and
(iv) XTANT MEDICAL, INC., a Delaware corporation (“Xtant”, and together with
Holdings, Bacterin and X-spine, individually and collectively, jointly and
severally, the “Borrower”).

1.                DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among
other indebtedness and obligations which may be owing by Borrower to Bank,
Borrower is indebted to Bank pursuant to a loan arrangement dated as of May 25,
2016, evidenced by, among other documents, a certain Loan and Security
Agreement, dated as of May 25, 2016, between Borrower and Bank, as amended by a
certain First Loan Modification Agreement, dated as of August 12, 2016 (as
amended, the “Loan Agreement”). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

2.                DESCRIPTION OF COLLATERAL. Repayment of the Obligations is
secured by (a) the Collateral as described in the Loan Agreement, and (b) the
“Intellectual Property Collateral”, as such term is defined in that certain
Intellectual Property Security Agreement, executed and delivered by Borrower to
Bank, dated as of May 25, 2016 (the “IP Agreement”). Hereinafter, the Loan
Agreement and the IP Agreement, together with all other documents executed in
connection therewith evidencing, securing or otherwise relating to the
Obligations, shall be referred to as the “Existing Loan Documents”.

3.                ACKNOWLEDGMENT OF DEFAULTS. Borrower acknowledges that (i) an
Event of Default under Section 8.2(a) of the Loan Agreement has occurred by
virtue of Borrower failing to deliver an “unqualified” opinion from an
independent certified public accounting firm, on the annual financial statements
of Borrower for the fiscal year ended December 31, 2016 (such opinion includes a
“going concern” qualification), and (ii) an Event of Default or Events of
Default under Section 8.3, 8.6 and/or Section 8.9 of the Loan Agreement has
occurred by virtue of Borrower’s events of default under the OrbiMed Loan
Documents, that certain Indenture, dated as of July 31, 2015, by and between
Holdings and Wilmington Trust, National Association, as trustee, and certain
Convertible Promissory Notes issued by Holdings to ROS Acquisition Offshore LP
on April 14, 2016 (in the aggregate principal amount of $1,428,552.78) and
January 17, 2017 (in the aggregate principal amounts of $995,700 and
$42,856.59), and to OrbiMed Royalty Opportunities II, LP on April 14, 2016 (in
the aggregate principal amount of $809,613.67) and January 17, 2017 (in the
aggregate principal amounts of $564,300 and $24,288.41), as a result of such
“going concern” qualification (the foregoing Events of Default described in
clause (i) and clause (ii) are collectively referred to as the “Stated
Defaults”).

4.                FORBEARANCE BY BANK.

A.In consideration of, among other things, Borrower’s compliance with each and
every term of this Forbearance Agreement, Bank hereby agrees to forbear from
exercising its rights and remedies as a result of the Stated Defaults until the
earlier of (i) a Default or an Event of Default occurs under the Loan Agreement
(with the sole exception of the Stated Defaults), (ii) the failure of Borrower
to promptly, punctually, or faithfully perform or comply with any term or
condition of this Forbearance Agreement as and when required, it being expressly
acknowledged and agreed that TIME IS OF THE ESSENCE, or (iii) 3:00 p.m. Pacific
time on April 21, 2017 (the period commencing as of the date of the
effectiveness of this Forbearance Agreement and ending on the earlier of (i),
(ii) or (iii) above shall be referred to as the “Forbearance Period”).

    

 

B.Borrower hereby acknowledges and agrees that nothing contained in this section
or in any other section of this Forbearance Agreement shall be deemed or
otherwise construed as a waiver by Bank of the Stated Defaults or any other
Default or Event of Default (whether now existing or hereafter arising) or of
any of its rights and remedies pursuant to the Existing Loan Documents,
applicable law or otherwise. This Forbearance Agreement shall only constitute an
agreement by Bank to forbear from enforcing its rights and remedies based upon
the Stated Defaults, upon the terms and conditions set forth herein. Upon the
expiration of the Forbearance Period, the agreement of Bank to forbear as set
forth in this Forbearance Agreement shall automatically terminate and Bank may
immediately commence enforcing its rights and remedies pursuant to the Existing
Loan Documents, applicable law or otherwise, in such order and manner as Bank
may determine appropriate.

5.                TERMS OF FORBEARANCE.

A.From and after the execution of this Forbearance Agreement, Borrower agrees
that Bank shall have no further obligation to make any Advances to Borrower, or
to issue any other Credit Extensions for Borrower’s account, or to provide any
other extensions of credit of any kind (if an obligation exists in a particular
instance) to Borrower. Notwithstanding the foregoing, during the Forbearance
Period and at the request of Borrower, Bank may, in its sole and absolute
discretion, continue to make Advances (hereinafter, such financial
accommodations shall be referred to collectively as “Discretionary Financial
Accommodations” and singly as a “Discretionary Financial Accommodation”),
subject, in all events, to the terms and conditions of this Forbearance
Agreement, the Loan Agreement, (including but not limited to, all limitations
imposed by the Availability Amount) and the other Loan Documents, as affected
hereby. Borrower covenants and agrees that if, in the sole and absolute
discretion of Bank, Bank shall make any Discretionary Financial Accommodation
during the Forbearance Period, such act shall not constitute (i) a waiver of the
Stated Defaults, or of any other Default or Event of Default which may now exist
or which may occur after the date of this Forbearance Agreement under any of the
Loan Documents, or (ii) an agreement on the part of Bank to make any further
extensions of credit of any kind to Borrower at a later date.


  2 

 

B.At all times during the Forbearance Period, Borrower shall comply with all
terms and conditions of the Loan Agreement and the other Loan Documents
including, without limitation, all representations, warranties, affirmative and
negative covenants contained in the Loan Agreement and the other Loan Documents.

C.During the Forbearance Period, Borrower shall continue to remit all regularly
scheduled payments (whether due on account of any Credit Extension or otherwise,
including all principal, interest, fees, costs and other amounts) which may
become due under the Loan Agreement, as and when such payments are due.

6.                FEES. Borrower shall reimburse Bank for all legal fees and
expenses incurred in connection with the Existing Loan Documents and this
Forbearance Agreement.

7.                RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of the Loan Documents and all
security or other collateral granted to the Bank, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

8.                CONSISTENT CHANGES. The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

9.                RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of the Loan Documents and all
security or other collateral granted to the Bank, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

10.             NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.

11.             CONTINUING VALIDITY. Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents. Except as expressly modified pursuant to this Forbearance Agreement,
the terms of the Existing Loan Documents remain unchanged and in full force and
effect. Bank’s agreement to forbear from enforcing it rights and remedies
pursuant to this Forbearance Agreement in no way shall obligate Bank to make any
future forbearances or make any other modifications to the Obligations. Nothing
in this Forbearance Agreement shall constitute a satisfaction of the
Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers of Existing Loan Documents, unless the party is expressly
released by Bank in writing. No maker will be released by virtue of this
Forbearance Agreement.

12.             JURISDICTION/VENUE/TRIAL WAIVER. Section 11 of the Loan
Agreement is hereby incorporated by reference in its entirety.

13.             COUNTERSIGNATURE. This Forbearance Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

[Signature page follows.]

 

  3 

 

This Forbearance Agreement is executed as of the date first written above.

BANK:                   SILICON VALLEY BANK                               By /s/
Sam Subilia         Name:   Sam Subilia         Title: VP                      
         

 

BORROWER:

 

 

XTANT MEDICAL HOLDINGS, INC.   BACTERIN INTERNATIONAL, INC.               By /s/
John P. Gandolfo   By /s/ John P. Gandolfo   Name:   John P. Gandolfo   Name:  
John P. Gandolfo   Title: CFO   Title: CFO                           X-SPINE
SYSTEMS, INC.   XTANT MEDICAL, INC.               By /s/ John P. Gandolfo   By
/s/ John P. Gandolfo   Name:   John P. Gandolfo   Name:   John P. Gandolfo  
Title: CFO   Title: CFO              





 

2122782.2

 

  4 

